Exhibit 10.5

EDC

DECLARATION

Export Development Canada (“EDC”)

150 Slater Street, Ottawa, Ontario

K1A 1K3

Comerica Bank

200 Bay Street, Suite 2210

Royal Bank Plaza, South Tower

Toronto, Ontario

M5J 2J2

(“Institution”)

 

Re: EDC Guarantee/Suretyship based on Application dated    (“EDC
Guarantee/Suretyship”)

In accordance with the terms of the EDC Guarantee/Suretyship, EDC will guarantee
payment to the Institution of the guaranteed/suretyship amount which Manitex
Liftking, ULC (the “Obligor”} fails to pay pursuant to the terms of its
agreement with the Institution (the “Transaction Agreement”) as referenced in
the EDC Guarantee/Suretyship.

The Obligor hereby declares to EDC and to the Institution that the financing
support provided under the Transaction Agreement will be used to finance no more
than 100% of the Obligor’s costs in respect of its performance under one or more
contracts entered into for the direct export of goods and/or services.

The Obligator agrees to provide to EDC and the Institution upon request,
documents, contracts, agreements, financial information and/or other evidence
supporting the above declarations and substantiating the truth thereof.

I certify that: I am a duly appointed senior officer of the Obligor with
knowledge of the matters hereinafter certified to; the information contained
herein is true; and I recognize that the accuracy of the declarations made
herein will be relied upon by EDC and the Institution in connection with the
contemplated transactions.

Obligor (Exporter) Signature:   David H
Gransee                                    Date:   January 31, 2013        

Name (Print):   David H Gransee                 Title (Print):
  VP                                                                         

 

 

  

150 Slater Street, Ottawa, ON K1A 1K3

www.edc.ca

   EGP (10-2010)